— Judgment unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: It was error for the court to award plaintiff additional costs in the amount of $3,300. Pursuant to CPLR 8303 (a), a trial court may, on motion, award a party to a mortgage foreclosure action a sum not to exceed $300 (CPLR 8303 [a] [1]) or award a party to a difficult or extraordinary case a sum not to exceed $3,000 (CPLR 8303 [a] [2]), but may not make both such awards to the same party. Because there was no motion for additional allowances and because the court effected a double award, the judgment should be modified to delete the award.
The other claims raised are without merit. (Appeal from judgment of Niagara County Court, Hannigan, J. — mortgage foreclosure.) Present — Callahan, J. P., Doerr, Denman, Green and O’Donnell, JJ.